Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2022

                                      No. 04-22-00184-CV

                     IN THE INTEREST OF J.A.R.R., ET AL., Children

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01005
                          Honorable Kimberly Burley, Judge Presiding


                                         ORDER

       The trial court signed a final appealable order on February 26, 2022. Because this is an
accelerated appeal, the notice of appeal was due by March 18, 2022. See TEX. R. APP. P.
26.1(b). A motion for extension of time to file the notice of appeal was due by April 4, 2022.
See TEX. R. APP. P. 26.3. Appellants did not file motions for extensions of time; instead, they
filed notices of appeal on April 4, 2022—within the time allowed for filing a motion for
extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        Because the notice of appeal was untimely filed but within the fifteen-day grace period,
we order appellants to file responses with reasonable explanations for failing to file their notices
of appeal in a timely manner by May 2, 2022. If appellants fail to respond within the time
provided, the appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(c). All
other appellate deadlines are suspended until further order of this court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court